                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

UNITED STATES OF AMERICA                        )
                                                )
       v.                                       )      Criminal No. 3:18-cr-00075-REP
                                                )
VIOREL ANTOANEL NABOIU,                         )
a.k.a. “LUIGI LATORZA,”                         )
                                                )
               Defendant.                       )


       MOTION FOR ADDITIONAL ONE-LEVEL REDUCTION PURSUANT TO
       U.S.S.G. § 3E1.1(b) FOR TIMELY ACCEPTANCE OF RESPONSIBILITY

       COMES NOW, the United States of America, by and through counsel and moves this

Court to reduce the defendant’s Total Offense Level by one additional level for acceptance of

responsibility. The defendant timely informed the United States of his intention to plead guilty,

permitting the Government to avoid the needless expenditure of resources associated with

preparation for trial. Accordingly, the United States moves the Court to award the defendant a

third one-level reduction for acceptance of responsibility pursuant to USSG § 3E1.1(b).



                                              Respectfully submitted,

                                              G. ZACHARY TERWILLIGER
                                              UNITED STATES ATTORNEY

                                        By:     /s/ Brian R. Hood        .
                                              Assistant United States Attorney
                                              United States Attorney=s Office
                                              919 East Main Street, Suite 1900
                                              Richmond, VA 23219
                                              Telephone: (804) 819-5400
                                              Email: brian.hood@usdoj.gov
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 3, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all parties of record.




                                             Respectfully submitted,

                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                       By:     /s/ Brian R. Hood        .
                                             Assistant United States Attorney
                                             United States Attorney=s Office
                                             919 East Main Street, Suite 1900
                                             Richmond, VA 23219
                                             Telephone: (804) 819-5400
                                             Email: brian.hood@usdoj.gov




                                                2
